PER CURIAM.
Appellant filed a motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, alleging ineffective assistance of counsel and a sentencing guidelines scoresheet error. While addressing and correcting the scoresheet error, the trial court did not rule on the facially sufficient claims of ineffective assistance of counsel. Therefore, we reverse and remand for attachment of portions of the record demonstrating conclusively that ap*845pellant is not entitled to relief or for an evidentiary hearing.:.
REVERSED AND REMANDED.
JOANOS, PADOVANO and BROWNING, JJ., CONCUR.